DETAILED ACTION
Acknowledgements
	As indicated in the Printer Rush entered into the record on 3/15/2022, the examiner’s amendments (mailed 3/10/2022) contained inconsistencies.  The following examiner’s amendment below corrects and replaces the examiner’s amendments (to claim 54 only; the other examiner’s amendments mailed 3/10/2022 are correct).  
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Troy Hammon on 3/17/2022.
The application has been amended as follows: 
	54.	(Currently Amended) The method of Claim 53, wherein:
the conveying of the first formed hydrogel out of the first delivery member includes conveying the first formed hydrogel to a first body lumen; and
the conveying of the second formed hydrogel out of the second delivery member includes conveying the second formed hydrogel to a second body lumen, the second body lumen being different from the first body lumen.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THEODORE J STIGELL whose telephone number is (571)272-8759. The examiner can normally be reached M-F 9-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on 571-272-3383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

THEODORE J. STIGELL
Primary Examiner
Art Unit 3783



/THEODORE J STIGELL/Primary Examiner, Art Unit 3783